         Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

________________________________________________
                                                )
MARK BRAY,                                      )
            Plaintiff,                          )
                                                )
                   v.                           )                CIV. ACT. NO. 21-40049-TSH
                                                )
                                                )
                                                )
WORCESTER POLYTECHNIC INSTITUTE,                )
            Defendant.                          )
________________________________________________)



        ORDER ON MOTION FOR TEMPORARY RESTRAINING ORDER AND
                      PRELIMINARY INJUNCTION
                             May 18, 2021
Hillman, D.J.

       Mark Bray (“Bray” or “Plaintiff”) has filed a Complaint against Worcester Polytechnic

Institute (“WPI”) for Violation of the Mass.Gen.L. ch. 51B, the Massachusetts Fair Housing Act

(Count I), Defamation (Count II), Breach of Contract (Count III), Breach of the Covenant of

Good Faith and Fair Dealing (Count IV), Tortious Interference with Business (Count V),

Tortious Interference with Prospective Economic Advantage (Count VI), Intentional Infliction of

Emotional Distress (Docket VII), Negligent Infliction of Emotional Distress (Count VIII), Civil

Conspiracy (Count IX), violation of Title IX (Count X), violation of Mass.Gen.L. ch. 93, §102,

the Massachusetts Equal Rights Act, (Count XI), Violation of the Equal Protection Act, the

Massachusetts Declaration of Rights Pt. 1, Art. 1 (Count XII), and deprivation of his right to due

process in violation of 42 U.S.C. § 1983 (Count XIII).

       This Order addresses Plaintiff’s Motion For A Temporary Restraining Order And

Preliminary Injunction (Docket No. 2). For the reasons set forth below, the motion for a
             Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 2 of 12




temporary restraining order (“TRO”) is denied and the motion for preliminary injunction is

denied, without prejudice.

                                                         Facts 1

                                                     The Incident

         Bray, who is a black man, attends WPI and is set to graduate with honors on May 20,

2021. E.S. is a white woman who also attends WPI and at the time of the relevant events was

nineteen (19) years old. On November 7, 2020, Bray and E.S. attended an off-campus party

which continued into the morning hours of November 8th. Bray and E.S. knew each other as he

had been her Resident Advisor at the dorm where they both resided for a 7-week term in the Fall

of 2019. E.S. arrived at the party around 11:00 p.m. Many people at the party were drinking

alcohol, including Bray and E.S. E.S. was intoxicated and believed Bray was also intoxicated.

Bray admits he had been drinking but denies that he was intoxicated. At some point, E.S.

attempted to pass by Bray and his girlfriend who were standing together in a narrow hallway.

Bray’s back was to the wall and his girlfriend was standing very close to Bray and facing him—

it appeared to E.S. that they were interacting romantically. E.S. alleged that as she attempted to

slide by the couple (she was against the opposite wall), Bray first moved his hand under his

girlfriend’s armpit and then reached out, placed his hand under E.S.’s shirt and groped her breast.

E.S. brushed his arm away and continued past the couple. She did not say anything at the time


         1
            I have accepted the facts set forth in the sworn affidavits filed by WPI as true. See Affidavit of Emily
Perlow (Docket No. 11) and Affidavit of Gregory Snoddy (Docket No. 12) and have liberally quoted from them
without citation. Bray did not file a verified complaint or any sworn affidavits in support of the factual allegations
asserted in support of his motion. The Court has granted the Plaintiff a good deal of leeway in terms of accepting
facts asserted in the unverified Complaint and those propounded by Counsel at the hearing. However, there are
numerous critical facts which Plaintiff’s Counsel propounded which are not supported in the record and the Court
cannot rely on in making its determination. Moreover, many of these facts could have been supported by sworn
affidavit, documentary evidence or the video of the disciplinary hearing referred to on multiple occasions by
Plaintiff’s counsel. While failure to provide the appropriate support for his allegations is fatal to the Plaintiff’s case,
the Court will note that even had he done so, given the posture of his case, i.e., that he is being permitted to attend
graduation and his appeal of the CHB decision is pending, the outcome would remain the same.

                                                             2
          Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 3 of 12




but alleges that later in the kitchen she mentioned to another partygoer, R.D., that she thought

Bray had grabbed her boob. R.D. responded by saying “Yeah, he did. 2”

         On Thursday, November 12th, two acquaintances of Bray told him that there were rumors

going around that he had groped E.S.’s breast at the party—he was told no one had witnessed

such an incident. One of the individuals recommended that Bray not deny the incident and

apologize. Bray asked the acquaintance to call E.S. which he did using Snapchat audio. Bray

apologized but asserts that he told E.S. he did not remember the incident. E.S. refused to accept

the apology and told Bray she was still deciding whether to file a complaint about the incident.

                                 The Complaint and Disciplinary Hearing

         On or about December 10, 2020, Emily Perlow, Assistant Dean of Students at WPI

(“Dean Perlow”) spoke with E.S. about an email which E.S. had sent to WPI’s Title IX

coordinator and the Dean of Students Office concerning the possibility of filing a complaint

against another WPI student. 3 E.S. told Dean Perlow that Bray had groped her breast while they

were attending an off-campus party. Dean Perlow explained to E.S. the procedure for filing a

formal complaint. On February 16, 2021, E.S. formally filed a written complaint against Bray

and requested a hearing before WPI’s Campus Hearing Board (“CHB”).

         On February 23, 2021, Dean Powell spoke with Bray about E.S.’s allegation. She

provided him with a copy of a letter notifying him he had been charged with violation of the

WPI’s Code of Conduct (“Code”) and explained to him the process by which he could address




         2
           Bray asserts in his complaint that at the disciplinary hearing, R.D. testified he saw that something
occurred between Bray and E.S. but he did not see what happened, that is he did not see Bray touch E.S.’s breast.
This is an example of an allegation which Bray has not supported with citation to record evidence. See note 1, supra.
         3
           E.S. sent the email on November 28, 2020. Dean Perlow was thereafter assigned to serve as WPI’s
Conduct Officer for the initial assessment of E.S.’s case.

                                                         3
            Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 4 of 12




E.S.’s complaint. The specific charges against Bray included the following violations of the

Code:

        1. Disciplinary, Section IV: Policies Regarding Student Behavior/Letter Q:
        Physical Abuse and Reckless Endangerment Violation:

        2. Disciplinary, Section III: Standards of the WPI Community/Failure to Foster
        and Maintain Mature Interpersonal Relationships; and

        3. Disciplinary, Section III: Standards of the WPI Community/Failure to Engage
        Respectfully and Civilly within the Community.

        On February 24, 2021, Dean Perlow held an Administrative Agreement Meeting with

Bray. 4 Bray responded to E.S.’s allegations and provided the names of three potential witnesses

to Dean Perlow. Dean Perlow interviewed two of the witnesses identified by Bray (the third

declined to be interviewed) and one witness identified by E.S. She then determined that the

matter should be resolved by hearing before the CHB panel. She informed Bray of her decision

on March 10, 2021. She gave him a list of potential dates for the hearing and asked him to

inform her of any dates which would not work for him. She also provided Bray a list of names of

all CHB members who could potentially be selected to serve on his hearing panel and asked him

to identify any members who should be excluded. Bray did not identify any member who should

be excluded.

        Gregory A. Snoddy, Dean of Students and Assistant Vice President for WPI (“Dean

Snoddy”), was assigned to be the Conduct Officer for the E.S./Bray matter as it progressed to a

hearing before the CHB. On April 1, 2021, he met with Bray and discussed the charges and

particulars of how the CHB hearing would be conducted. On March 18th, Bray was informed that

the hearing would take place via video on April 22, 2021. On April 20, 2021, Bray was advised


        4
           At the Administrative Agreement Meeting, Bray had the opportunity to respond to E.S.’s allegations and
determine if an Administrative Agreement could be reached. If no Administrative Agreement was reached, the
matter would proceed to a hearing before the CHB panel.

                                                        4
         Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 5 of 12




of the identity of the witnesses E.S expected to call at the hearing—all these witnesses were also

on Bray’s witness list. He was also told the identify of the CHB members who would be assigned

to the panel for his hearing. At the beginning of the hearing Bray was asked if he wanted to

exclude any member of the panel and he responded that he did not. Bray pled not responsible for

each of the three charges and corresponding Code violations which had been filed against him.

Bray was permitted to: make an opening statement; call witnesses; present evidence; indirectly,

through the CHB Chair, ask questions of E.S. and her witnesses; and make a final statement.

After deliberating, a majority of the CHB panel determined that based on a preponderance of the

evidence, Bray was responsible for committing the charged violations. The CHB issued its

decision in writing on April 23, 2021 which levied the following sanctions against Bray:

        1. Bray would be prohibited from attending on-campus classes, athletics,
       activities or events other than COVID-19 testing and would be required to register
       for remote only classes;

       2. He must complete an Intimate Partner Abuse Education Program before
       December 17, 2021 and comply with any recommended follow-up or treatment
       program;

       3. The CHB Board recommended that Bray be removed from consideration for
       any awards, honors of distinctions or highlights associated with WPI; and

       4. He receive a deferred disciplinary suspension until December 17, 2021, which
       bars him from, among other things, attending classes and living or working on
       campus. As the result of such suspension, Bray will not receive his degree until
       after December 17, 2021.

       Bray was also notified that he had five (5) business days to submit his appeal in writing

to the Dean of Students Office. On April 23, 2021, Bray notified Dean Snoddy, via email, that he

intended to appeal the decision. Dean Snoddy offered to assist Bray in moving into a WPI

Townhouse (which is presumably not on campus) and informed him that he would be permitted

to attend one of his on-campus classes which involved lab work (his time on campus was limited



                                                5
         Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 6 of 12




to that necessary to attend the class). In a later communication Bray was informed that because

he had a WPI meal plan, he would also be allowed on-campus to eat meals. In response to

Bray’s question about his ability to graduate with any honors/award he had earned, Dr. Snoddy

clarified that the CHB panel’s recommended sanction that Bray not be considered for any WPI

awards, honors or highlights meant that no references to awards or honors earned by him would

be posted on any WPI social media sites, however, he remained eligible for all academic honors,

including the ability to graduate “cum laude.”

       On April 28, 2021, Bray sent an email to Dean Snoddy requesting an extension to May

10, 2021 to file his appeal. Dr. Snoddy indicated that he could do so, however, a decision on the

appeal would probably not be issued prior to the date set for commencement exercises, May 20,

2021. Bray submitted his appeal on May 10, 2021. As of the filing of the appeal, the Deferred

Disciplinary Decision Suspension portion of the CHB decision was placed in abeyance.

Accordingly, Bray has been informed that he is eligible to participate in WPI’s commencement

exercises and will be permitted to do so. At those exercises, Bray like every other WPI student,

will not receive a diploma. Rather each student, including Bray, will be permitted to walk across

the stage and receive a folder containing a “WPI Banner.” Bray has indicated he intends to attend

commencement and has registered two guests.

       If Bray’s appeal is upheld, he will receive his diploma several weeks after

commencement (like all other WPI graduates). If it is denied, he will not receive it until after he

has completed all requirements relative to his deferred suspension in December 2021.




                                                 6
          Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 7 of 12




   Other Relevant Facts Propounded by the Parties Which Have Been Accepted by the Court

         Bray has denied that he touched E.S. and his girlfriend, who was with him all night, will

attest that to her knowledge, the event described by E.S. did not occur, that is, she did not see

Bray touch E.S.’s breast. There were no minority members on the CHB hearing panel. Under the

terms of the discipline imposed by the CHB panel, Bray is entitled to receive all academic

awards and honors which he has earned. The discipline imposed by the CHB panel will not be

reflected in how Bray will be listed in the WPI commencement program.

                                        Standard of Review

         In evaluating a motion for a temporary restraining order or preliminary injunction, the

Court examines the following four factors: the likelihood the movant will succeed on the merits,

that the movant is likely to suffer irreparable harm in the absence preliminary relief, that the

balance of equities tips in the movant’s favor, and that an injunction is in the public interest.

Voice Of The Arab World, Inc. v. MDTV Medical News Now, Inc., 645 F.3d 26, 32 (1st Cir.

2011).    While all four factors must be weighed, the moving party’s likelihood of success on the

merits is “the touchstone of the preliminary injunction inquiry.” Philip Morris, Inc. v.

Harshbarger, 159 F.3d 670, 674 (1st Cir.1998). “[I]f the moving party cannot demonstrate that

he is likely to succeed in his quest, the remaining factors become matters of idle curiosity.”

Maine Educ. Ass’n, 695 F.3d at 152 (quoting New Comm Wireless Servs., Inc. v. SprintCom,

Inc., 287 F.3d 1, 9 (1st Cir.2002)) (emphasis added). The moving party bears the burden of proof

for each of these four factors. Nieves-Marquez v. Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003).




                                                  7
          Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 8 of 12




                                                    Discussion

         Bray’s motion requests that the Court prevent WPI from enforcing the sanctions imposed

on him by the CHB thereby permitting him to graduate with honors on May 20, 2021 and receive

his diploma immediately. In support of his motion, Bray relies on exhibits submitted at the

hearing and argument. Essentially, Bray argues that his due process rights were violated because

there were no minority members on the CHB panel, he was not allowed to cross-examine E.S.

about a consensual encounter she had with another individual on November 8, 2020, and the

CHB proceeding was a sham because given her contacts, relationships and participation 5 in WPI

disciplinary proceedings, the panel was biased in favor of E.S. In his memorandum in support of

his motion, Bray asserts that he is likely to succeed on his merits of his breach of contract claim

and his Title IX claim. At the hearing he added his Section 1983 due process claim to the mix.

The Court will limit its discussion to whether Plaintiff is likely to prevail on the merits of these

three claims. 6

                                     Likelihood of Success on the Merits

         As to Bray’s request that he be permitted to attend the WPI commencement ceremony on

May 20. 2021 and graduate with honors, it is clear from the record evidence that WPI is not

preventing Bray from attending the WPI commencement ceremonies to be held on May 20,

2021. In fact, he will be permitted to be a full participant and will have all the rights and benefits

of the other WPI graduation students given that degrees/diplomas are not issued until weeks after

the commencement ceremonies. Moreover, the CHB decision does not prevent him from



         5
           In what capacity E.S. has allegedly participated is unclear, but counsel inferred that E.S. has been a
student member of the CHB or an advisor of students engaged in disciplinary proceedings.
         6
           Plaintiff has filed a “kitchen sink” complaint, that is, he has asserted a cookie cutter array of numerous
claims without any regard as to whether the alleged causes of action apply to the circumstances of his case. Moving
forward, the Plaintiff may want to reassess whether to proceed with all the claims he has asserted, some of which
appear on their face to be of dubious viability.

                                                          8
            Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 9 of 12




graduating with honors or take away any academic awards he has achieved. Therefore, this

aspect of Bray’s request is moot. As to Bray’s request that the Court order that the CHB

decision be vacated and he be awarded his degree on the same timeline as WPI students in good

standing, on the record before the Court, see note 1, supra, the Plaintiff has failed to establish

that he is likely to succeed on the merits. First, his appeal of the CHB decision remains pending

and therefore, it is not certain that the sanctions he is challenging will stand. Given that a

decision on the appeal will be issued by WPI within the next week, that Plaintiff was allowed to

complete all of his course requirements and can participate in WPI’s upcoming commencement

ceremony, it is questionable as to whether it is appropriate for the Court to rule on this issue prior

to WPI issuing a decision on his appeal. See Doe v. Amherst Coll., Civ. Act. No. 14-30114-

MGM, 2014 WL 12597613, at *4 (D. Mass. Jul. 28, 2014)(Court notes that there exists general

principle that courts should stay out of academic and disciplinary affairs of colleges)(citing

Schaer v. Brandeis Univ., 432 Mass. 474, 482, 735 N.E.2d 373, 381 (2000)).

        Of greater significance, the factual and legal allegations asserted by Bray in support his

motion for injunctive relief fail to support his claims for violation of Title IX or his right to due

process 7. Certainly, the conclusory and unsupported allegations and argument relied on him at

the hearing do not. Additionally, Bray is asking the Court to overturn the CHB’s decision—

terming it unsupported by common sense and the result of the renderings of a “kangaroo;


        7
           As to his Title IX claim, Bray does not allege any facts which would raise an inference of discrimination
based on his gender and does not otherwise assert any facts which would support a finding that gender bias had
some causal connection to the outcome of his disciplinary hearing, or that similarly situated females have been
treated differently in the course of WPI disciplinary proceedings. With respect to his due process claim, he asserts
that there were no minority members on the CHB panel but does not elaborate as to how the panel was put together
or how it affected his rights. He also challenges the CHB panel’s decision not to allow him to cross-examine E.S. as
to a particular incident but does not provide the Court with the video evidence that was in his possession and which
would establish the questions which Bray attempted to ask and the basis for denying him the right to pursue those
questions. Finally, Bray’s unsubstantiated allegations regarding possible bias in E.S.’s favor are vague, confusing
and lack any meaningful factual or legal development. These are other deficiencies in how these claims were
presented at the hearing which the Court need not address at this time.

                                                         9
             Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 10 of 12




court”—despite not having provided the Court with a record of the evidence which was before

the CHB panel. 8 With respect to the breach of contract claim, Plaintiff’s own submissions and

arguments establish that the procedures set forth in the Code were followed and that the

sanctions imposed fell within those permitted for the violations of which Bray was found

responsible. Bray does argue otherwise (other than to suggest that other unspecified more lenient

sanctions could have been imposed). Instead, he simply disagrees with the CHB’s decision.

Consequentially, he has failed to establish a likelihood of success on the merits of his breach of

contract claim.

         I find that Bray has failed to establish a likelihood of success on the merits of the claims

relied on in support of his request for injunctive relief. For this reason alone, his motion for a

TRO and preliminary injunction is denied. Nonetheless, for the sake of completeness, I will

briefly address the remaining factors.

                                           Risk of Irreparable Harm

         “Only a viable threat of serious harm which cannot be undone authorizes exercise of a

court’s equitable power to enjoin before the merits are fully determined.” Massachusetts Coal. of

Citizens with Disabilities v. Civil Def. Agency & Office of Emergency Preparedness of Com. of

Massachusetts, 649 F.2d 71, 74 (1st Cir. 1981) (citing Parks v. Dunlop, 517 F.2d 785 (5th Cir.




         8
            Bray does not specify what standard the Court should apply in determining whether the CHB panel’s
decision should be overturned. In Doe v. Brandeis Univ., 177 F. Supp. 3d 561 (D. Mass. 2016), the court noted that
there is a split of authority as to what standard should be applied in determining whether a private university’s
discipline of a student should be overturned. The court noted that “ ‘[i]n Massachusetts courts have held that a
private university may not act ‘arbitrarily or capriciously’ in disciplining a student.” Id., at 600. The court also
stated that it was not clear that this standard applies where there is a university-student contract governing the
proceedings. Id. The court further noted that there is precedent to suggest that the governing standard is whether the
university’s decision complied with “basic fairness.” At the same time, it is unclear whether there a distinction
between the two standards. Id., at 600–01. On this record, Plaintiff has failed to show that he is likely to establish
that the CHB panel’s decision was arbitrary and capricious or violated “basic fairness” as such term has been
defined for purposes of school disciplinary proceedings.


                                                         10
        Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 11 of 12




1975)). “A preliminary injunction will not be issued simply to prevent a mere possibility of injury.

A presently existing, actual threat must be shown.” Id. Bray suggests that with the cloud of the

CHB decision hanging over his head, he will not be able to fully enjoy his graduation week,

including the commencement ceremony. Without diminishing the effect of the CHB decision on

Bray’s state of mind, the emotional turmoil he describes in and of itself is insufficient to carry his

burden to establish irreparable harm. Bray also suggests that he will suffer irreparable harm

because he will be unable to begin applying to medical school until he receives his degree, which

if the sanctions imposed by the CHB remain in place, will not occur until December 2021. Again,

the Court must reiterate that Bray’s appeal remains pending. Under the procedure’s set forth the

Code, a disposition of the appeal will be issued shortly. If the appeal is in his favor, then he will

receive his degree imminently. If the appeal is decided against him, he will receive his degree in

December. There is no evidence that maintaining the status quo will prevent Bray from pursuing

a career in medicine. Indeed, the evidence is that the sanctions imposed by the CHB will not appear

on Bray’s academic record. There is a chance they could be disclosed upon inquiry by any medical

school to which Bray has applied, but he will be advised of the request prior to any such disclosure.

More importantly, Bray has failed to establish that such a delay would hinder his ability to timely

apply to medical school. Indeed, he has not indicated when the application process begins or when

the time for submitting application closes. The same applies for Bray’s ability to enter the work

force. While he may not be able to apply for jobs which require a college degree, he is not barred

from entering the workforce and his ability to obtain a job requiring such a degree is merely

delayed, not curtailed. Also, Bray has requested monetary compensation from WPI as the result of

any delays in applying to medical school and/or obtaining employment as the result of WPI’s

enforcing the sanctions imposed by the CHB. Where monetary damages are available, courts are



                                                 11
             Case 4:21-cv-40049-TSH Document 19 Filed 05/18/21 Page 12 of 12




unlikely to find the requisite irreparable harm. See Doe v. Amherst Coll., 2014 WL 12597613, at

*3. Under the circumstances, I do not find that Bray faces irreparable harm if his motion for a

TRO is denied.

                                     Balance of Equities and Public Interest

         The balance of equities and public policy do not strongly favor either party. Bray will live

under a stigma until this matter is finally resolved and if it ultimately turns out in his favor, his

reputation will have unduly suffered. On the other hand, colleges and universities, such as WPI,

have a duty to protect their students including through disciplinary proceedings. It is important to

allow such institutions to maintain their right to pursue disciplinary proceedings in accordance

with stated policies and procedures such as WPI has done in this case.

                                                   Conclusion

         The Motion For A Temporary Restraining Order And Preliminary Injunction (Docket No.

2) is denied. 9



                                                               /s/ Timothy S. Hillman
                                                               TIMOTHY S. HILLMAN
                                                               DISTRICT JUDGE




         9
          The motion for preliminary injunction is denied without prejudice to refiling after the issuance of WPI’s
decision on Bray’s appeal.



                                                         12
